       Case 1:21-cv-00880-VSB-SDA Document 6 Filed 02/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  2/3/2021
 Salomon Aparicio Jimenez,

                                Petitioner,
                                                            1:21-cv-00880 (VSB) (SDA)
                    -against-
                                                            ORDER
 Thomas Decker, et al.,

                                Respondents.


STEWART D. AARON, United States Magistrate Judge:

       In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, a United

States Magistrate Judge is available to conduct all proceedings in this case, including but not

limited to any decisions on motions, any hearings and/or the entry of a final judgment. An appeal

from a judgment entered by a Magistrate Judge, if any, is taken directly to the United States Court

of Appeals in the same manner as an appeal from any other judgment of this district court.

       Exercise of jurisdiction by a Magistrate Judge is permitted only if all parties voluntarily

consent. On or before February 5, 2021, Petitioner’s counsel is directed to contact the Deputy

Clerk Katherine Lopez either by telephone, at (212) 805-0274, or by email to

Aaron_NYSDChambers@nysd.uscourts.gov. Petitioner’s counsel shall inform the Deputy Clerk

whether all parties have consented to the Magistrate Judge conducting the proceedings in this

case. If any party has not consented, counsel for the Petitioner shall not inform the clerk which

of the parties have not consented, but shall merely state that there has not been consent by all
         Case 1:21-cv-00880-VSB-SDA Document 6 Filed 02/03/21 Page 2 of 2




parties. In the event that all parties have consented, Petitioner’s counsel shall email the executed

consent form 1 to Aaron_NYSDChambers@nysd.uscourts.gov.

         This Order is not intended to interfere with the parties’ right to have this case proceed

before a United States District Judge. The parties are free to withhold their consent without

adverse substantive consequences, although this will prevent the Court’s jurisdiction from being

exercised by a United States Magistrate Judge. If any party withholds consent, the identity of the

parties consenting or withholding consent shall not be communicated to any Magistrate Judge

or District Judge to whom the case has been assigned.

SO ORDERED.

Dated:          New York, New York
                February 3, 2021

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge




1
 Available at:
https://www.nysd.uscourts.gov/sites/default/files/practice_documents/sdaConsentToProceedBeforeUS
MagistrateJudge.pdf.


                                                 2
